       6:17-cv-01636-TMC        Date Filed 02/17/20      Entry Number 67       Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

 RAYMOND DORICCHI,                                          C/A No.: 6:17-01636-TMC

                      Plaintiff,

 vs.                                                     PLAINTIFF’S RULE 26(A)(3)
                                                          PRETRIAL DISCLOSURES
 GREENVILLE COUNTY SHERIFF’S
 DEPARTMENT, and JEREMY JONES,
 Both In His Official Capacity As A Deputy
 With Greenville County Sheriff’s
 Department, And Individually;

                    Defendants.


        In accordance with Rule 26(a)(3) of the Federal Rules of Civil Procedure, Plaintiff hereby

submits the following Pretrial Disclosures:

        (i)    The name and, if not previously provided, the address and telephone number
               of each witness – separately identifying those the party expects to present and
               those it may call if the need arises:

               Plaintiff expects to present the following witnesses:

               a. Raymond Doricchi, Bell Legal Group, 219 Ridge Street, Georgetown, SC
                  29446, 843-546-2408.

               b. Jeremy Jones, Willson, Jones, Carter & Baxley, 872 Pleasantburg Drive,
                  Greenville, SC 29607, 864-672-3711.

               c. Thomas Gowens, 200 Mush Creek Road, Travelers Rest, SC 29690. Phone
                  number unknown.

               d. Michael Johnson, 5685 Locust Hill Road, Travelers Rest, SC 29690. Phone
                  number unknown.

               e. Greenville Health Systems records custodian, 701 Grove Road, Greenville, SC,
                  864-455-9980.

               f. Greenville Sheriff’s Department records custodian, 4 McGee Street, Greenville,
                  SC, 864-271-5210.


                                                 1
6:17-cv-01636-TMC         Date Filed 02/17/20       Entry Number 67       Page 2 of 3




 (ii)    The designation of those witnesses whose testimony the party expects to
         present by deposition and, if not taken stenographically, a transcript of the
         pertinent parts of the deposition:

         At this time, the Plaintiff does not intend to offer any testimony via deposition but
         reserves the right to designate testimony in reply if needed.


 (iii)   An identification of each document or other exhibit, including summaries of
         other evidence – separately identifying those items the party expects to offer
         and those it may offer if the need arises:

         Plaintiff intends to offer the following exhibits:

         a. Greenville County Sheriff’s Office Incident Report – May 9, 2015 (GCSO –
            LS170010 (Doricchi) 000028)

         b. Greenville County Sheriff’s Office Supplemental Report (GCSO – LS170010
            (Doricchi) 000029-000033)

         c. Response to Resistance/Aggression Review/Analysis (GCSO – LS170010
            (Doricchi) 000026-000027)

         d. Greenville Health System Medical Record (Greenville Memorial 0013-0020)

         e. Jeremy Jones Office of Police Standards File (JONES 000903-002961)

         f. Thomas Gowens Affidavit

         Plaintiff may offer the following exhibits:

         a. Greenville County Sheriff’s Office General Orders “Employee Assessment
            System” (GCSO – LS170010 (Doricchi) 000097-000100)

         b. Greenville County Sheriff’s Office General Orders “Response                     to
            Resistance/Aggression” (GCSO – LS170010 (Doricchi) 000101-000113)

         c. Greenville County Sheriff’s Office General Orders “Criminal Process/Arrest”
            (GCSO – LS170010 (Doricchi) 000114-000130)




               [SIGNATURE BLOCK ON FOLLOWING PAGE]



                                            2
     6:17-cv-01636-TMC   Date Filed 02/17/20   Entry Number 67      Page 3 of 3




                                           BELL LEGAL GROUP, LLC


                                           s/J. Edward Bell, III
                                           J. Edward Bell, III, Fed ID 1280
                                           Victoria Knight
                                           BELL LEGAL GROUP
                                           219 N. Ridge Street
                                           Georgetown, SC 25442
                                           Telephone: 843-546-2408
                                           Facsimile: 843-546-9604


                                           ATTORNEYS FOR THE PLAINTIFFS

February 17, 2020
Georgetown, SC




                                       3
